Citation Nr: 1825801	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-33 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a lower back disorder.

2.  Entitlement to service connection for a lower back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to August 1993.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  


FINDINGS OF FACT

1.  In February 2002 and March 2009, service connection for a lower back disorder was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of those decisions.  

2.  The evidence added to the record since the March 2009 decision includes information that was not previously considered and relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial of service connection for service connection for a lower back disorder.

3.  The Veteran's lower back disorder is not related to service.


CONCLUSIONS OF LAW

1.  The February 2002 and March 2009 decisions that denied the Veteran's claim for entitlement to service connection for a lower back disorder are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  As the evidence received subsequent to the March 2009 decision is new and material, the requirements to reopen the claim for entitlement to service connection for a lower back disorder have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.102, 3.156 (2017).

3.  The criteria for service connection for a lower back disorder have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  Additionally, a VA examination is associated with the claims file.  Therefore, VA has met its duty to assist with respect to obtaining pertinent evidence.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In this case, the Veteran has previously filed a claim and has been denied service connection for a lower back disorder.  The Veteran's claim was denied in February 2002 rating decision and his claim to reopen was denied in a March 2009 rating decision.  A review of the March 2009 rating decision reveals that at the time, VA declined to grant service connection because the record failed to show that the Veteran's lower back disorder originated in service or had a nexus with military service.  He did not appeal that decision within one year, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

Since the last final denial, statements from witnesses and a VA examination have been added to the record.  These records serve to shed light on the relationship between the Veteran's reported history of back issues during service with his current lower back disorder.  Therefore, the Board finds that reopening the Veteran's claim for service connection for a lower back disorder is warranted at this time.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

The Veteran is seeking service connection for a lower back disorder.  Based on the evidence as detailed below, the Veteran's claim for service connection is denied.  

The Veteran's service treatment records reflect that his entrance examination is absent of any complaints regarding his lower back.  However, in February 1991, the Veteran injured his back when lifting weights and was diagnosed with mechanical back pain.  Despite service treatment records not documenting any more back injuries, the Veteran has asserted that he was treated for multiple episodes of lower back strain from 1987 to 1991.  The Veteran's assertion of continued back problems during service is supported by two statements in the record.  The statements, which are from 2 friends during that time period, note that the Veteran hurt his back at the work place on multiple occasions and recall his resulting physical limitations.  Even though the Board acknowledges that the Veteran sought treatment for back pain on multiple occasions, it does not appear that his back injuries in service were representative of a chronic disorder.  Of particular note, the Veteran did not report, and the military physician did not observe, recurrent back pain or a back disability during the Veteran's separation examination.

In fact, the post-service evidence reflects multiple back injuries related to his civilian occupation in the years following his discharge from service.  In July 1995, he was diagnosed with acute lumbar strain after injuring his back when lifting a patient.  In March 1996, he received the same diagnosis when twisting his back when helping a patient into a shower.  In August 1996, he again pulled his back when lifting a client.  Finally, in June 2000, he was diagnosed with acute lumbar strain after injuring his back while lifting a lawn mower.  X-rays conducted during his August 1996 and June 2000 emergency room visits revealed a normal lumbar spine.  He was later diagnosed with central bulging of the L5-S1 intervertebral disc in August 2001.  The Board emphasizes that because he left service in July 1993, it was not until approximately 8 years later that his current back disorder is mentioned.  Therefore, the disorder was not shown within a year of service and continuity is not established based on the clinical evidence of record.

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent to diagnose a back disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In this regard, the Veteran has asserted that he made back complaints during service and since service.  However, the Board determines that the Veteran's reported history of continued symptomatology is insufficient by itself to warrant service connection.  In addition to the fact that no pertinent symptoms were mentioned at his separation physical examination, the Veteran's medical records serve to show multiple back injuries after his separation from service.  Although he has presented statements from 2 friends who corroborated his back complaints during service, neither friend stated that the Veteran's back disability had continued since service.  Therefore, continuity is not established based on the Veteran's statements.

Next, service connection may also be granted when the evidence establishes a medical nexus between a claimed disorder and either his active duty or a service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite his contentions to the contrary.

During a March 2014 VA examination, the examiner diagnosed the Veteran with degenerative arthritis of the spine.  The Veteran reported that he strained his lower back multiple times during service when lifting heavy packages of food in his position as a Food Inspector.  The examiner also noted the Veteran's report of injuring his back when lifting weights and his assertion that he was on a profile for his back.  Nevertheless, the examiner determined that the Veteran's lower back disorder is less likely than not related to service.  The examiner acknowledged the statements of the Veteran and his 2 friends, but pointed out that the Veteran's separation examination was normal.  Additionally, the Veteran had a normal back x-ray in June 2000.  The examiner stated that most people with back strains and sprains experience a full recovery with treatment within 2 weeks.  The Veteran had no documented chronic lower back disability during service.  The Board further notes that there are no treatment records establishing that the Veteran's lower back disorder is related to active duty, nor has any physician asserted that such a relationship exists.  

In an August 2014 statement, the Veteran asserted that the diagnosis of lumbar strain during service was not supported by any type of radiology report that could have instead verified bulging discs.  Also, he states that the VA examination is inadequate as it was based partly on an unverified diagnosis and did not take into account lay statements showing a chronic disorder.  Despite the Veteran not receiving a back x-ray during service, 2 back x-rays conducted after service were completely normal, which indicates that he had no previous defects.  Additionally, the examiner specifically mentioned the lay statements provided by the Veteran and his friends, but determined that the clinical evidence was more persuasive.  Finally, in an October 2014 statement, the Veteran questions how the examiner can state that his lumbar strain resolved itself within a few weeks with treatment despite his continued complaints of back pain during active duty.  The examiner concluded that despite reports of back pain in service, the clinical evidence, which includes a normal separation examination, was more persuasive.  

Therefore, the Board concludes that service connection for a lower back disorder is not warranted.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C. § 5107 (b) (2012).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material having been submitted, the application to reopen a previously denied claim for entitlement to service connection for a lower back disorder is granted, and the claim is reopened.

Service connection for a lower back disorder is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


